Exhibit 10.1

SIXTH AMENDMENT TO LOAN AGREEMENT AND ALLONGE

TO REVOLVING CREDIT PROMISSORY NOTE

This Sixth Amendment to Loan Agreement and Allonge to Revolving Credit
Promissory Note (this “Amendment”) is made effective September 29, 2006, by and
between Pinnacle Data Systems, Inc. (“Borrower”), and KeyBank National
Association, a national banking association (“Lender”).

BACKGROUND INFORMATION

A. On November 19, 2003, Lender made a loan to Borrower in the original
principal amount of up to $5,000,000 (the “Revolving Loan”) (the Revolving Loan
amount has been increased to $11,000,000 see below) pursuant to a Business Loan
Agreement (Asset Based) (the “Original Loan Agreement”), as amended by an
Amendment to Loan Agreement and Allonge to Promissory Note dated the same date
(the “First Amendment”). On May 12, 2004, Lender and Borrower entered into a
Second Amendment to Loan Agreement (the “Second Amendment”). On August 9, 2005,
Lender and Borrower entered into a Third Amendment to Loan Agreement (the “Third
Amendment”). On December 28, 2005, Lender and Borrower entered into a Fourth
Amendment to Loan Agreement (the “Fourth Amendment”). On June 23, 2006, Lender
and Borrower entered into a Fifth Amendment to Loan Agreement (the “Fifth
Amendment”). The Original Loan Agreement, as amended by the First Amendment,
Second Amendment, Third Amendment, Fourth Amendment and Fifth Amendment, are
sometimes referred to hereinafter, collectively, as the “Loan Agreement”. The
Revolving Loan is evidenced by a Promissory Note (the “Revolving Credit Note”)
dated December 28, 2004, in the original principal amount of $6,000,000, which
principal amount was increased to $11,000,000 pursuant to the Third Amendment.
Borrower has also granted Lender a security interest in all of Borrower’s
personal property pursuant to a Security Agreement dated the same date as the
Original Loan Agreement (the “Security Agreement”). On or about the date of this
Amendment, Lender has made a term loan to Borrower in the principal amount of
$4,000,000 (the “Term Loan”) pursuant to a Promissory Note (the “Term Note”)
also dated on or about the date of this Amendment. The Revolving Loan and the
Term Loan are sometimes referred to hereinafter, collectively, as the “Loans.”
The Loan Agreement, the Revolving Credit Note, the Security Agreement, the Term
Note, and any other agreements between Lender and Borrower relating to the Loans
are sometimes referred to hereinafter, collectively, as the “Loan Documents”
and, individually, as a “Loan Document”. The terms defined in the Loan Agreement
shall be used in this Amendment, and have the same meaning as defined in the
Loan Agreement, unless a term is otherwise defined in this Amendment. To the
extent that there are any inconsistencies between the provisions of this
Amendment and the provisions of the Loan Agreement, or any of the other Loan
Documents, then the applicable provisions of this Amendment shall control and
supercede the inconsistent provisions of the Loan Agreement, or any of the other
Loan Documents.

B. The Borrower and Lender desire to make certain amendments to the Loan
Agreement and the Revolving Credit Note. Accordingly, Lender and Borrower have
agreed to enter into this Amendment.

STATEMENT OF AGREEMENT

The parties to this Amendment acknowledge the accuracy of the foregoing
Background Information and for adequate consideration received, receipt of which
is hereby acknowledged, hereby agree as follows:

§1. Acknowledgement. Except as otherwise specifically set forth in this
Amendment, the Loans, and all other obligations of Borrower under the Loan
Documents, shall remain as currently set forth in the Loan Agreement and the
other Loan Documents and nothing in this Amendment shall alter, modify, limit,
or impair any of the rights, powers, or remedies that Lender may have under the
Loan Agreement or any of the other Loan Documents.



--------------------------------------------------------------------------------

§2. Obligation to Repay Loan. Borrower acknowledges that as of the effective
date of this Amendment the outstanding principal balance of the Revolving Loan
is $6,256,008.27. Borrower hereby reaffirms its obligation to repay the
Revolving Loan in full.

§3. Compliance with Loan Documents. Borrower shall comply with all of the terms
and provisions of the Loan Agreement and the other Loan Documents, as modified
by this Amendment.

§4. No Waiver of Rights. Except as expressly set forth herein, nothing contained
in this Amendment shall be deemed a waiver of any of the rights and remedies of
Lender, at law or in equity, or under the Loan Agreement or the other Loan
Document, or under any other agreement evidencing, securing, governing, or
pertaining to any obligations evidenced by such Loan Documents.

§5. Borrower Representations and Warranties. Borrower represents and warrants to
Lender that: (a) Borrower has the power and authority to execute and deliver
this Amendment; (b) the officer executing this Amendment on behalf of Borrower
has been duly authorized to execute and deliver the same and to bind Borrower
with respect to the provisions of this Amendment; (c) the execution by Borrower
of this Amendment and the performance and observance by Borrower of the
provisions hereof do not violate or conflict with the Articles of Incorporation
or Code of Regulations of Borrower or any law applicable to Borrower and will
not result in the breach of any provision of or constitute a default under any
agreement, instrument, or document binding upon or enforceable against Borrower;
and (d) this Amendment, the Loan Agreement, and the other Loan Documents
constitute valid, legal, binding, and enforceable obligations of Borrower in
every respect, subject to applicable bankruptcy, insolvency, reorganization, and
other similar laws affecting creditors’ rights generally, to general equitable
principles, and to applicable doctrines of commercial reasonableness.

§6. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

(a) The Section of the Loan Agreement titled “FINANCIAL COVENANTS”, which was
added to the Loan Agreement pursuant to the First Amendment, and amended
pursuant to the Second Amendment, the Fourth Amendment, and the Fifth Amendment,
is hereby amended by deleting the Subsection titled “Total Debt to Tangible Net
Worth Ratio” and replacing it with the following:

Total Debt to Tangible Net Worth Ratio. Attain and maintain a Total Debt to
Tangible Net Worth Ratio less than 3.80 to 1.00, as of September 30, 2006, and
attain and maintain a Total Debt to Tangible Net Worth Ratio less than 3.40 to
1.00, as of December 31, 2006, and at the end of each fiscal quarter thereafter.
“Total Debt” means all of Borrower’s liabilities including Subordinated Debt.
“Subordinated Debt” means indebtedness and other liabilities of Borrower which
have been subordinated by written agreement to the Lender in form and substance
acceptable to Lender. “Tangible Net Worth” means Borrower’s total assets
excluding all intangible assets (i.e., goodwill, trademarks, patents,
copyrights, organizational expenses, and similar intangible items, but including
leaseholds and leasehold improvements), less Total Debt.



--------------------------------------------------------------------------------

(b) The Section of the Loan Agreement titled “FINANCIAL COVENANTS”, which was
added to the Loan Agreement pursuant to the First Amendment, and amended
pursuant to the Second Amendment, the Fourth Amendment, and the Fifth Amendment,
the defined terms “Operating Cash Flow” and “Fixed Charges” are hereby deleted
in their entirety and replaced with the following:

“Operating Cash Flow” shall mean net income after taxes and exclusive of
extraordinary gains and losses, gains on the sale of fixed assets, and other
income; plus depreciation, amortization, interest expense and lease expenses
(provided that all lease expense payments made by Borrower for the lease of its
headquarters located at 6600 Port Road, Columbus, Ohio 43125; 555 East
Huntington Drive, Monrovia, California; and 6295 Commerce Center Drive,
Groveport, Ohio 43125 shall be excluded from the calculation of Fixed Charges),
less dividends and distributions.

“Total Fixed Charges” shall mean the sum of interest expense, current maturities
of long-term debt, current maturities of capital leases, lease expenses
(provided that all lease expense payments made by Borrower for the lease of its
headquarters located at 6600 Port Road, Columbus, Ohio 43125; 555 East
Huntington Drive, Monrovia, California; and 6295 Commerce Center Drive,
Groveport, Ohio 43125 shall be excluded from the calculation of Total Fixed
Charges), preferred stock dividends, and Capital Expenditures (all calculated
for the preceding twelve month period).

(c) The defined term “Expiration Date”, which was amended pursuant to the Third
Amendment, is hereby deleted in its entirety and replaced with the following:

Expiration Date. The words “Expiration Date” mean May 15, 2008.

(d) The defined term “Borrowing Base”, which was amended pursuant to the Third
Amendment, is hereby deleted in its entirety and replaced with the following:

Borrowing Base. The words “Borrowing Base” mean, as determined by Lender from
time to time, the lesser of (1) $11,000,000 or (2) the sum of (a) 85.000% of the
aggregate amount of Eligible Accounts, plus (b) 50.000% of the aggregate amount
of Eligible Inventory (not to exceed the lesser of $7,500,000 or 50.000% of the
then outstanding principal balance of all Loan(s)), (c) minus the principal
balance of the Term Loan. A sample form of borrowing base certificate is
attached.

(d) The defined term “Loan” is hereby deleted in its entirety and replaced with
the following:

Loan. The word “Loan” means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitations those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time and also including the Term Loan.

(d) The Section of the Loan Agreement titled “DEFINITIONS”, is hereby amended by
adding the following new definitions:

Term Loan. The words “Term Loan” mean the $4,000,000 loan made by Lender to
Borrower pursuant to the $4,000,000 Promissory Note from Lender to Borrower
dated September 28, 2006.

§7. Amendments to Revolving Credit Note. The Revolving Credit Note is hereby
amended as follows:

(a) The maturity date of the Revolving Credit Note is hereby extended to May 15,
2008.

(b) The Section of the Revolving Credit Note titled “LIBOR 1 MONTH” and the
existing exhibit, “LIBOR ONE MONTH EXHIBIT” are hereby deleted in their
entirety. The “LIBOR ONE MONTH EXHIBIT” is hereby replaced by Exhibit A attached
to this Amendment, and the Section of the Note titled “LIBOR 1 MONTH” is hereby
replaced with the following:



--------------------------------------------------------------------------------

LIBOR OVERNIGHT. An exhibit titled “LIBOR Overnight Exhibit”, is attached to
this Note and by this reference is made a part of this Note just as if all the
provisions, terms and conditions of the Exhibit had been fully set forth in this
Note.

§8. Allonge. This Amendment shall be firmly affixed to and become an allonge to
the Revolving Credit Note.

§9. Fees and Expenses. Borrower hereby agrees to pay or reimburse to Lender all
of its reasonable out-of-pocket expenses, including reasonable attorney’s fees
and expenses, and filing expenses actually incurred by Lender in connection with
this Amendment.

§10. Effect of Modification. Except as expressly modified by this Amendment, all
of the terms and conditions of the Loan Agreement, and all of the other Loan
Documents, as they may have been previously modified in writing, shall remain in
full force and effect.

[Signatures on following page]



--------------------------------------------------------------------------------

LENDER:

 

KEYBANK NATIONAL ASSOCIATION

By:  

/s/ Roger D. Campbell

 

Roger D. Campbell, Senior Vice President

“WARNING—BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.”

BORROWER:

 

PINNACLE DATA SYSTEMS, INC.

By:

 

/s/ Michael R. Sayre

 

Michael R. Sayre,

 

President



--------------------------------------------------------------------------------

EXHIBIT A

LIBOR OVERNIGHT EXHIBIT

1. DEFINITIONS: For the purposes of this Addendum, the following definitions
will apply:

“Business Day” means a day on which dealings are carried on in the London
interbank Eurodollar market;

“LIBOR Interest Period” means the period commencing on the date an advance
bearing interest at the LIBOR Rate is made, continued, or converted and
continuing overnight, with successive periods commencing daily thereafter;

“LIBOR Rate” means the rate per annum calculated by the Lender in good faith,
which Lender determines with reference to the rate per annum (rounded upwards to
the next higher whole multiple of 1/16th if such rate is not such a multiple) at
which deposits in United States dollars are offered by prime banks in the London
interbank Eurodollar market two Business Days prior to the day on which such
rate is calculated by the Lender, in an amount comparable to the amount of such
advance and with a maturity equal to the LIBOR Interest Period;

“LIBOR Reserve Requirements” means, for any advance bearing interest at the
LIBOR Rate, the maximum reserves (whether basic, supplemental, marginal,
emergency, or otherwise) prescribed by the Board of Governors of the Federal
Reserve System (or any successor) with respect to liabilities or assets
consisting of or including “Eurocurrency liabilities” (as defined in Regulation
D of the Board of Governors of the Federal Reserve System) having a term equal
to the term of such advance;

“Margin” means two and forty-five one hundredths percent (2.45%);

“Note Rate” means the interest rate provided for in the Note based on the
Lender’s Prime Rate (as defined in the Note).

2. INTEREST RATE. Notwithstanding anything contained in the Note to the
contrary, advances under the Note shall bear interest at a fixed rate of
interest equal to the LIBOR Rate plus the Margin for the duration of a LIBOR
Interest Period; and provided further that no LIBOR Interest Period may extend
beyond the maturity date of the Note. Upon the expiration of the initial LIBOR
Interest Period, Borrower may elect a new LIBOR Rate or the Note Rate. If
Borrower fails to make an election, the advances will bear interest at the LIBOR
Rate plus the Margin for consecutive LIBOR Interest Periods until an election is
made. During any LIBOR Interest Period, Borrower shall continue to make interest
payments as required by the Note.

3. INCREASED COSTS. If, because of the introduction of or any change in, or
because of any judicial, administrative, or other governmental interpretation
of, any law or regulation, there shall be any increase in the cost to Lender of
making, funding, maintaining, or allocating capital to any advance bearing
interest at the LIBOR Rate, including a change in LIBOR Reserve Requirements,
then Borrower shall, from time to time upon demand by Lender, pay to Lender
additional amounts sufficient to compensate Lender for such increased cost.

4. ILLEGALITY. If, because of the introduction of or any change in, or because
of any judicial, administrative, or other governmental interpretation of, any
law or regulation, it becomes unlawful to make, fund, or maintain any advance at
the LIBOR Rate, then Lender’s obligation to make, fund, or maintain ay such
advance shall terminate and each affected outstanding advance shall be converted
to the Note Rate on the earlier of the termination date for each LIBOR Interest
Period or the date the making, funding, or maintaining of each such advance
becomes unlawful.